PER CURIAM.
In this bankruptcy ease, which concerned the administration of a large quantity of unfinished clothing, the present trustee sought to surcharge the former trustee with some $14,000 for his fraudulently doing what he ought not to have done, and with some $11,-000 additional, for his failure to do what it is alleged he ought to have done and whereby, it is alleged, he would have bettered the estate to that extent. This latter surcharge the court below refused to make, and from its decree so ordering the trustee appealed.
No question of law is involved in the case, but rather the business and administrative one arising in handling the situation. The opinion of the court below is so thorough and comprehensive, covering 'as it does every phase of the administration of the estate, that an additional opinion by this court would be a studied effort to use different language and avoid duplication of what has been already adequately discussed by the judge' below. As we find ourselves in accord with his statement and conclusion, we limit ourselves to affirming the decree below on his opinion.